Citation Nr: 0334161	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative left ulnar neuropathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



REMAND

On March 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran for the dates of 
treatment and the names and addresses of 
the health care providers that treated 
him for postoperative left ulnar 
neuropathy from November 2000 to the 
present and for related February 1970 
surgery scars from August 1973 to the 
present.  Obtain the veteran's medical 
records from the health care providers 
identified by the veteran.  If these 
records can't be obtained and we don't 
have affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain and the 
efforts that were made to obtain them.  
Inform the veteran that we will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  

2.  After completion of Step #1, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA left arm and elbow and scars 
examinations to determine the severity of 
service-connected postoperative left 
ulnar neuropathy.  The claims folder must 
be made available to and reviewed by the 
examiners prior to the examination.  

The VA left arm and elbow examiner should 
conduct any indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and offer a 
medical opinion as to: a) a full 
description of the effects of 
postoperative left ulnar neuropathy upon 
the veteran's ordinary activity, 
including employment as a high school 
teacher and coach; b) ranges of motion of 
the left arm and elbow; c) whether a left 
arm or elbow brace is medically required 
to perform daily activities, including 
employment as a high school teacher and 
coach; c) whether left arm and elbow pain 
could significantly limit functional 
ability during flare-ups or when the left 
arm and elbow are used repeatedly over a 
period of time; e) loss of range of 
motion of the left arm and elbow 
portrayed as degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and f) if present in 
the left arm or elbow, note ankylosis, 
crepitation, weakened movement, excess 
fatigability, incoordination, impaired 
ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of 
disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA left arm and elbow examiner 
must be accompanied by a complete 
rationale.  

The VA scars examiner should conduct any 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to: a) a full description of the 
effects of scars resulting from the 
February 1970 surgery to translocate the 
left ulnar nerve upon the veteran's 
ordinary activity, including employment 
as a high school teacher and coach; and 
b) note whether there is poor 
nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, or frequent loss of skin 
cover over the scars.  Any opinions 
expressed by the VA scars examiner must 
be accompanied by a complete rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





